Citation Nr: 0513457	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received 
(and if so, whether entitlement to service connection is 
established).

2.  Whether new and material evidence to reopen a claim for 
service connection for a right shoulder disability, to 
include as secondary to the service-connected postoperative 
right radius fracture with right elbow traumatic arthritis, 
has been received (and if so, whether entitlement to service 
connection is established).

. 
REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1960 to May 1983.  
He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2002 rating action that denied 
service connection for a back disability and for a right 
shoulder disability on the grounds that new and material 
evidence to reopen the claims had not been received.  A 
Notice of Disagreement was received in October 2002.  A 
Statement of the Case (SOC) issued in September 2003 reflects 
that the RO reopened the claims for service connection, but 
denied each claim on the merits.  A Substantive Appeal was 
received in November 2003.

Regardless of the RO's actions in this case, the Board has a 
legal duty under          38 U.S.C.A. §§ 5108 and 7105 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen each claim.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate them on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the prior March 1996 RO denial of each claim has been 
received, the Board has characterized them as on the title 
page.  As the RO initially adjudicated the claims as 
applications to reopen, and furnished the veteran the legal 
criteria governing finality and petitions to reopen, the 
veteran is not prejudiced by the Board's consideration of the 
claims as petitions to reopen.

The Board's decision reopening each of the claims for service 
connection is set forth below.  For the reasons expressed 
below, the matters of service connection for back and right 
shoulder disabilities, on the merits, is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claims for service 
connection for back and right shoulder disabilities has been 
accomplished.

2.  The RO denied service connection for back and right 
shoulder disabilities by rating action of March 1996; the 
veteran was notified of the denials by letter the same month, 
but he did not appeal.

3.  Evidence associated with the claims file since the March 
1996 rating action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The March 1996 rating action denying service connection 
for a back disability and right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.              §§ 
3.104(a), 20.302, 20.1103 (2004).

2.  Since March 1996, new and material evidence to reopen the 
claims for service connection for a back disability and for a 
right shoulder disability has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issues, the Board finds that all notification and 
development action needed to render a fair decision on each 
aspect of the claims on appeal has been accomplished.

II.  Applications to Reopen the Claims for Service Connection 
for                      Back and Right Shoulder Disabilities                        

By rating action of March 1996, the RO denied service 
connection for back and right shoulder disabilities.  The 
evidence considered at that time included incomplete service 
medical records, and post-service VA medical records.  Many 
service medical records from 1960 to 1970 are not of record.  
Available service medical records show that the veteran was 
seen for back pain in December 1972.  Examination in December 
1975 showed tenderness about the T-12 level.  The impression 
was chronic lumbar strain.  In August 1976, the veteran was 
seen on      two occasions for right shoulder muscle strain.  
In January 1983, he complained of right shoulder pain, and a 
physical profile board imposed temporary limitations against 
repeated upper-body exercises and heavy lifting.  Post 
service, the impression after March 1989 VA examination was 
old right shoulder injury, intermittently symptomatic, with 
chronic myalgia.  However, February 1993 and March 1996 VA X-
rays of the right shoulder were normal, and March 1996 VA X-
rays of the thoracic spine were normal.  The veteran was 
notified of the March 1996 determination by letter later the 
same month, but he did not appeal.  

Because the veteran did not initiate an appeal of the March 
1996 denial within        one year of the notification of 
that rating action, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.     38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of             38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on and after August 29, 2001.  (See 38 C.F.R. 
§ 3.156(a), as in effect on and after August 29, 2001.)  
Given the April 2001 date of the claims culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to each claim 
was in March 1996.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final, unappealed March 1996 rating action includes December 
1999 Cape Fear Valley Health System right shoulder magnetic 
resonance imaging (MRI) showing mild degenerative change with 
associated cuff tendinosis, and evidence of injury to the 
rotator cuff interval;  S. Kouba, M.D.,'s January 2000 
findings of right shoulder adhesive capsulitis with 
associated cuff tendinosis, and mild degenerative changes of 
the acromioclavicular joint; September 2000 VA lumbosacral 
spine X-rays showing multilevel degenerative changes 
throughout the lumbar spine; March 2001 Primary Care Plus X-
rays of the lumbosacral spine showing mild discogenic 
degenerative disease throughout the lumbar spine, and MRI 
showing disc space narrowing at L1-2 and circumferential disc 
bulging at L1-2, L2-3, and L4-5; B. Jaufmann, M.D.,'s August 
2001 findings of right shoulder tendinosis and an old rotator 
cuff tear; and February 2003 VA examination findings of right 
shoulder limited motion. 

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claims, as it 
includes medical evidence clearly establishing the post-
service existence of back and right shoulder disabilities 
which could be related to the veteran's in-service findings-
such evidence was not of record at the time of the prior 
denial.  While no physician provided an actual opinion as to 
etiology of any current low back or right shoulder 
disability, to reopen a claim for service connection, 
evidence needs only, at a minimum, contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus finds that 
this new evidence is so significant that it must be 
considered to fairly decide the merits of the claims for 
service connection for back and right shoulder disabilities.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claims for service 
connection for a back disability and a right shoulder 
disability are met, the matters on appeal should be granted 
to this extent.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disability 
has been received, the appeal is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a right shoulder 
disability has been received, the appeal is granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
for service connection for back and right shoulder 
disabilities on the merits has not been accomplished.

As noted above, many service medical records from 1960 to 
1970 are unavailable.  Available December 1975 service 
medical records note the veteran's history of a jeep accident 
in 1969 in association with his complaints of low back pain 
and the finding of chronic lumbar strain.  On March 1989 VA 
examination, the veteran complained of chronic right shoulder 
pain since an in-service gun-recoil injury to the right upper 
extremity and shoulder area in Vietnam in 1968.  In July 
2001, the veteran contended that he was treated for back pain 
at Fort Rucker, Alabama in 1965; on Okinawa for back and 
right shoulder injuries that he sustained in Vietnam in 1968; 
and for back and right shoulder problems in 1977, 1978, 1979, 
and 1980 at a local unit dispensary in Korea.  

On remand, the RO should contact the National Personnel 
Records Center (NPRC) and all appropriate U.S. Army medical 
records repositories and conduct a search for such additional 
service medical records, particularly from 1960 to 1970, that 
appear to be pertinent to the veteran's claims.

The Board also finds that, in light of in-service and post-
service medical findings pertinent to the back and the right 
shoulder, medical opinion addressing the nexus, if any, 
between each currently diagnosed back disability and right 
shoulder disability and service would be helpful in resolving 
each claim on the merits.  See 38 U.S.C.A. § 5103A.  The 
Board also notes that while a VA physician has ruled out a 
relationship between current back disability and service-
connected right elbow disability, no examiner has addressed 
the relationship, if any, between any current right shoulder 
disability and service-connected right elbow disability; 
hence, the examiner should also provide such opinion 
following his examination of the veteran.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of each reopened claim.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC and 
all appropriate U.S. Army medical records 
repositories and request a search for any 
additional service medical records, 
particularly from 1960 to 1970, that may 
be pertinent to the veteran's claims for 
service connection for low back and right 
shoulder disabilities.  These should 
include any records of a jeep accident in 
1969; an in-service gun-recoil injury to 
the right upper extremity and shoulder 
area in Vietnam in 1968; treatment for 
back pain at Fort Rucker, Alabama in 
1965; treatment on Okinawa for back and 
right shoulder injuries sustained in 
Vietnam in 1968; and treatment for back 
and right shoulder problems in 1977, 
1978, 1979, and 1980 at a local unit 
dispensary in Korea.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination to obtain information as to 
the nature and etiology of his current 
low back and right shoulder disabilities.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the primary 
physician prior to completion of his or 
her report), and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  

With respect to each currently-diagnosed 
low back disability and right shoulder 
disability, the doctor should render an 
opinion, consistent with sound medical 
judgment, as whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to active 
military service (to particularly include 
the lumbar strain and/or right shoulder 
muscle strain diagnosed in service) 

The physician should also render an 
opinion as to whether it is at least as 
likely as not that any current right 
shoulder disability was caused or is 
aggravated by the veteran's service-
connected postoperative right radius 
fracture with right elbow traumatic 
arthritis.  If aggravation of the 
nonservice-connected right shoulder 
disability by the service-connected 
postoperative right radius fracture with 
right elbow traumatic arthritis is found, 
the doctor should attempt to quantify the 
degree of additional right shoulder 
disability resulting from the 
aggravation.   

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report for the scheduled 
examination without good cause, the RO 
must apply the provisions of 38 C.F.R. 
§ 3.566(b), as appropriate.
 
6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L.
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


